DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communications filed on 4/25/2019.

Status of Claims
Claims 1 to 20 are pending, of which claims 1, 14 and 18 are in independent form. Claims 1-20 are rejected under 35 U.S.C. 102(a)(1). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mailhe et al. (US 2019/0378311 A1).

Regarding claim 1. Mailhe teaches a method for application of a complex-valued neural network for a medical imaging system, the method comprising: scanning an internal region of a patient by the medical imaging system (i.e.,  a medical imaging system, the method comprising: scanning, by the medical imaging system, a patient, the scanning resulting in scan data representing the patient; reconstructing an image of the patient from the scan data, the reconstructing being based on a model of the medical imaging system, the model including a transformation implemented by a trained neural network having a convolution layer to split an input prior to a layer for recursive calls; displaying the image of the patient; [claim 18]).
	Mailhe teaches applying the complex-valued neural network to scan data from the scanning and representing the internal region of the patient, the complex-valued neural network including one or more learned, complex-valued activation functions (i.e., FIG. 2 shows an example architecture for the operators F.sub.n.sup.h. The architecture (RadixNet) models a structure of a radix FFT, which is a recursive complex-valued transform network composed of 4 blocks. The structure of the Cooley-Tukey FFT algorithm provides a sequence of layers including a strided convolutional splitting layer 20, parallel recursive deep networks 22, a diagonal linear layer (e.g., twiddle layer 24), and a convolutional butterfly layer 26; [0041]).
	Mailhe teaches displaying an image having an indication output by the complex-valued neural network from the applying (i.e., In act 12, a reconstruction processor reconstructs an image of the patient from the scan data. The reconstruction is from the measurement domain (e.g., k-space data) to the image or object domain. Alternatively or additionally, the reconstruction includes transformation from the object domain to the measurement domain. The reconstructed object may be pixels, voxels, or scalar values on a gird (e.g., Cartesian coordinate). The reconstructed object may be a 2D or 3D object. The reconstructed image may be 2D or 3D scalars where further mapping and/or rendering generates the image for the 2D display (e.g., RGB pixel values); [0026]).

Regarding claim 2, Mailhe teaches wherein scanning comprises scanning with the medical imaging system comprising a magnetic resonance scanner, wherein applying comprises inputting the scan data as complex values to the complex-valued neural network, and wherein displaying the image comprises displaying a magnetic resonance image (i.e., The MR scanner 62 is a medical diagnostic imaging system configured to scan a volume of a patient and generate anatomical information from the scan. In one embodiment for application of the machine-learned network, a main magnet or coil generates a substantially uniform magnetic field through the patient 60. Gradient coils, local coils, and/or a whole-body coil generate a pulse sequence to shift spin axes of molecules in the patient away from the uniform magnetic field lines; [0074]).

Regarding claim 3, Mailhe teaches wherein applying comprises applying with the complex-valued neural network having been trained for outputting values of multiple parameters for magnetic resonance fingerprinting, and wherein displaying the image comprises displaying the image for one of the parameters and displaying another image for another of the parameters (i.e., The MR scanner 62 is a medical diagnostic imaging system configured to scan a volume of a patient and generate anatomical information from the scan. In one embodiment for application of the machine-learned network, a main magnet or coil generates a substantially uniform magnetic field through the patient 60. Gradient coils, local coils, and/or a whole-body coil generate a pulse sequence to shift spin axes of molecules in the patient away from the uniform magnetic field lines; [0074]).

Regarding claim 4, Mailhe teaches wherein applying comprises applying with the complex-valued neural network having been trained for flow, Dixon, fingerprinting, or processing in k-space (i.e., The display 64 is a CRT, LCD, projector, plasma, printer, tablet, smart phone or other now known or later developed display device for displaying the output, such as the MR image reconstructed from k-space data. The display 64 displays a medical image for diagnosis, prognosis, and/or treatment; [0080]).

Regarding claim 5, Mailhe teaches wherein applying comprises applying with the one or more learned, complex-valued activation functions each comprising a learned parameter for a relationship between real and imaginary components or between magnitude and phase components (i.e., the twiddle factors are not constrained to have magnitude 1, and the trainable parameters of the network are the weights themselves. In other embodiments, unit-norm twiddle factors are represented as complex exponentials ω.sub.n=e.sup.φ1.sup.e, and the trainable parameters of the network are the phases: φ1.sub.e and φ1.sub.o for the even, e, and odd, o, channels. The weights or parameters of the weights in the layer with the defined or enforced linear diagonal operation are learned in training; [0052]).

Regarding claim 6, Mailhe teaches wherein applying comprises applying with the one or more learned, complex-valued activation functions comprising learned non-linearities (i.e., The features of the nodes are learned by the machine using any building blocks. For example, auto-encoder (AE) or restricted Boltzmann machine (RBM) approaches are used. AE transforms data linearly, and then applies a non-linear rectification, like a sigmoid function. The objective function of AE is the expected mean square error between the input image and reconstructed images using the learned features. AE may be trained using stochastic gradient descent or other approach to learn, by the machine, the features leading to the best reconstruction. The objective function of RBM is an energy function. Exact computation of the likelihood term associated with RBM is intractable. Therefore, an approximate algorithm, such as contrastive-divergence based on k-step Gibb sampling or other, is used to train the RBM to reconstruct the image from features; [0037]).

Regarding claim 7, Mailhe teaches wherein applying comprises applying with the one or more leaned, complex-valued activation functions comprising a machine-learned parameter in a two-dimensional complex grid (i.e., The storage and computation complexities of fully connected networks are quadratic in the number of pixels of the image, which precludes their use for high-resolution or three-dimensional (3D) imaging applications. Reconstruction of two-dimensional (2D) images greater than 128×128 pixels or 3D volumes, common for medical imaging, may require prohibitively large fully connected networks; [0003]).

Regarding claim 8, Mailhe teaches wherein applying comprises applying with the machine-learned parameter comprising a machine-learned angle as a bias term for rotation in phase of a Cardioid function (i.e., A reconstruction processor is configured to reconstruct an image from the scan data and to reconstruct with a machine-learned neural network containing blocks having a radix fast Fourier transform architecture. A display is configured to display the image as reconstructed from the scan data; [0006]).

Regarding claim 9, Mailhe teaches wherein applying comprises applying with the machine-learned parameter comprising a machine-learned mixing coefficient with shifts in the two-dimensional complex grid, a machine-learned kernel with two-dimensional vectors in the two-dimensional complex grid, or both in a kernel activation function (i.e., In act 12, a reconstruction processor reconstructs an image of the patient from the scan data. The reconstruction is from the measurement domain (e.g., k-space data) to the image or object domain. Alternatively or additionally, the reconstruction includes transformation from the object domain to the measurement domain. The reconstructed object may be pixels, voxels, or scalar values on a gird (e.g., Cartesian coordinate). The reconstructed object may be a 2D or 3D object. The reconstructed image may be 2D or 3D scalars where further mapping and/or rendering generates the image for the 2D display (e.g., RGB pixel values); [0026]).
Regarding claim 10, Mailhe teaches wherein applying comprises applying the machine-learned mixing coefficient with shifts in the two-dimensional complex grid and the machine-learned kernel with two-dimensional vectors in the two-dimensional complex grid in the Kernel activation function as a bivariate kernel activation function (i.e., Alternatively, the convolution split layer 20 is two-dimensional. In case of a radix-2 transform, the number of output channels increases to four—data for each dimension being split in two. For example, four outputs for the convolution layer or blocks are provided for the split layer 20. To extend the operators to multiple dimensions, a multidimensional radix that splits the data along each dimension is provided. The convolution layers are 2D or 3D (i.e., the inner CNN of the RadixNet (e.g., split layer 20 and butterfly layer 26) are multi-dimensional. 2D FFT is performed without stacking 1D FFT networks. The architecture mimics the Vector Radix 2×2 algorithm, which first decomposes the DFT into 2×2 partial sums as follows; [0058]).

Regarding claim 11, Mailhe teaches wherein applying comprises applying with the machine-learned parameter comprising a machine-learned parameter comprising a separable kernel of a kernel activation function, the separable kernel having a polar representation for complex numbers (i.e., FIG. 3 show an example neural network architecture for 2D transformation. Four output channels are formed by the split layers, which are input to the network for recursive calls. The network for recursive calls outputs four channels, which are input to the twiddle layer using learned phases for each input channel or for one less than the total number of channels. The four channel outputs of the twiddle layer are provided to the convolution layer forming the butterfly layer. The reconstructed output is used to form the output image; [0059]).

Regarding claim 12, Mailhe teaches wherein applying the complex-valued neural network comprises applying a fully connected, dropout, batch-normalization, multi-dimensional convolution, average pooling, magnitude-max pooling, or magnitude transformation neural network (i.e., A machine-learned fast transform network is provided for artificial intelligence (AI)-based processing of raw scanner data. This transform network provides a low-complexity approach to fully-learned reconstruction and/or transform operators. A fast, scalable, transform network architecture based on the Cooley-Tukey FFT is used for the transform. The deep network architecture is based on the radix FFT to learn optimal reconstruction operators which remain in the same O(n log n) complexity class as the FFT, with n the number of pixels in the target image. The radix FFT and the corresponding architecture includes four layers: a layer to split the inputs into coefficients of even and odd indices, a layer for recursive application of an FFT on both half-sized signals, a layer for a pointwise multiplication with unit-norm twiddle factors, and a layer to reconstruct the whole-length output as the sum and difference of the half-length FFTs. This transform architecture may be used in a fully-learned iterative reconstruction with a U-net or other image regularization; [0016]).

Regarding claim 13, Mailhe teaches wherein applying comprises applying with the one or more leaned, complex-valued activation functions comprising a ReLU with a learned rotation (i.e., The network architecture has the capacity to learn tomographic operators while preserving the computational complexity of the FFT. Operators that perform more useful computations than the typical adjoints or pseudo-inverse are learned towards the goal of final image reconstruction. The learning process may allow the network to incorporate some of the image model into the reconstruction operator itself. As compared to a fully connected network, the radix FFT network architecture is more computationally efficient and uses less storage. Since the fast network has O(n log n) free parameters compared to O(n.sup.2) in a fully connected network, the neural network may be easier to train and less prone to overfitting; [0017]).

Regarding claims 14-20. Claims 14-20 are essentially the same as the reject claims above and rejected for the same reasons as applied hereinabove.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG V VO whose telephone number is (571)272-1796.  The examiner can normally be reached on 7am-5pm M-Thr. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUONG V VO/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        6/4/2022